       Case 2:20-cv-00354-CG-KRS Document 1 Filed 04/20/20 Page 1 of 25



                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

CAFE PLAZA DE MESILLA INC.,                      §
                                                 §
       Plaintiff                                 §   CIVIL ACTION NO. ________________
                                                 §
                                                 §
CONTINENTAL CASUALTY CO.,                        §   JURY TRIAL DEMANDED
                                                 §
       Defendant                                 §

                               CLASS ACTION COMPLAINT

       Plaintiff Cafe Plaza de Mesilla Inc., individually and on behalf of the other members of the

below-defined nationwide Plaintiffs’ classes (collectively, the “Class”), bring this class action

against Defendant Continental Casualty Co. (“Continental”) and would respectfully show as

follows:

                                I. NATURE OF THE ACTION

       1.      Plaintiff Cafe Plaza de Mesilla Inc., located in Mesilla, New Mexico, is a full-

service restaurant and espresso bar whose existence is now threatened because of COVID-19.

       2.      Defendant is a subsidiary of CNA Financial Corp. CNA Financial Corp.’s property

insurance operations are conducted primarily through Defendant.

       3.      To protect its business in the event that it suddenly had to suspend operations for

reasons outside of its control, Plaintiff purchased insurance coverage from Defendant, including

special property coverage, as set forth in Defendant’s Businessowner’s Special Property Coverage

Form (Form SB-146801-I) (“Special Property Coverage Form”).

       4.      Defendant’s Special Property Coverage Form provides “Business Income”

coverage, which promises to pay for loss due to the necessary suspension of operations.

       5.      Defendant’s Special Property Coverage Form also provides “Extra Expense”
       Case 2:20-cv-00354-CG-KRS Document 1 Filed 04/20/20 Page 2 of 25



coverage, which promises to pay the expenses incurred to minimize the suspension of business

and to continue operations.

       6.      Defendant’s Special Property Coverage Form also provides “Civil Authority”

coverage, which promises to pay for loss caused by the action of a civil authority that prohibits

access to the insured premises.

       7.      Defendant’s Special Property Coverage Form, under a section entitled “Duties in

the Event of Loss or Damage” mandates that Defendant’s insured “must see that the following are

done in the event of loss”. . . [t]ake all reasonable steps to protect the Covered Property from

further damage, and keep a record of your expenses necessary to protect the Covered Property, for

consideration in the settlement of the claim.” This type of coverage has historically been known

as “sue and labor” coverage or a “sue and labor” provision, and property policies have long

provided coverage for these types of expenses.

       8.      Unlike many policies that provide Business Income (also referred to as “business

interruption”) coverage, Defendant’s Special Property Coverage Form does not include, and is not

subject to, any exclusion for losses caused by viruses or communicable diseases.

       9.      The insurance policy that Defendant sold to Plaintiff (which includes many

different types of coverage in addition to the Special Property Coverage Form) includes a FUNGI

/ MOLD / MILDEW / YEAST / MICROBE endorsement. Importantly, that endorsement only

modifies the insurance provided under the BUSINESSOWNERS LIABILITY COVERAGE

section of the policy. By its express language, the FUNGI / MOLD / MILDEW / YEAST /

MICROBE endorsement does not modify the Special Property Coverage Form of the policy:




                                                 2
       Case 2:20-cv-00354-CG-KRS Document 1 Filed 04/20/20 Page 3 of 25




In other words, Defendant explicitly wrote the FUNGI / MOLD / MILDEW / YEAST / MICROBE

endorsement so that it did not apply to the types of claims at issue in this lawsuit.

       10.     Plaintiff was forced to suspend or reduce business due to COVID-19 (a.k.a. the

“coronavirus” or “SARS-CoV-2”) and the resultant orders issued by the Governor of New Mexico

mandating the suspension of business like Plaintiff’s for on-site services as well as to take

necessary steps to prevent further damage and minimize the suspension of business and continue

operations.

       11.     Upon information and belief, Defendant has, on a widescale and uniform basis,

refused to pay its insureds under its Business Income, Civil Authority, Extra Expense, and Sue and

Labor coverages for losses suffered due to COVID-19, any executive orders by civil authorities

that have required the necessary suspension of business, and any efforts to prevent further property

damage or to minimize the suspension of business and continue operations. Indeed, Defendant has

denied Plaintiff’s claim under its policy.

                               II. JURISDICTION AND VENUE

       12.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, because

Defendant and at least one Class member are citizens of different states, and because (a) the Class

consists of at least 100 members; (b) the amount in controversy exceeds $5,000,000 exclusive of

interest and costs; and (c) no relevant exceptions apply to this claim.

       13.     Venue is proper in this District under 28 U.S.C. § 1391 because Plaintiff resides in



                                                  3
        Case 2:20-cv-00354-CG-KRS Document 1 Filed 04/20/20 Page 4 of 25



this district, and because a substantial portion of the acts and conduct giving rise to the claims

occurred within the District.

                                        III. THE PARTIES

        14.    Plaintiff Cafe Plaza de Mesilla Inc. is a New Mexico company with its principal

place of business in Mesilla, New Mexico. Plaintiff owns and operates Cafe de Mesilla in Mesilla,

New Mexico.

        15.    Defendant Continental Casualty Co. is an Illinois company with its principal place

of business in Chicago, Illinois. Defendant is authorized to write, sell, and issue insurance policies

providing property and business income coverage in New Mexico. At all times material hereto,

Defendant conducted and transacted business through the selling and issuing of insurance policies

within New Mexico, including, but not limited to, selling and issuing property coverage to

Plaintiff.

                                IV. FACTUAL BACKGROUND

A. The Special Property Coverage Form Protecting Plaintiff

        16.    In return for the payment of a premium, Defendant issued Policy No. B4024523178

to Plaintiff for a policy period of February 11, 2020, to February 11, 2021, including a

Businessowners Special Property Coverage Form. Plaintiff has performed all of its obligations

under Policy No. B4024523178, including the payment of premiums. The Covered Property, with

respect to the Special Property Coverage Form, is the Cafe de Mesilla restaurant at 2190 Avenida

de Mesilla, Mesilla, New Mexico.

        17.    Plaintiff’s Special Property Coverage Form includes Business Income, Civil

Authority, Extra Expense, and Sue and Labor coverages.

        18.    In many parts of the world, property insurance is sold on a specific peril basis. Such



                                                  4
       Case 2:20-cv-00354-CG-KRS Document 1 Filed 04/20/20 Page 5 of 25



policies cover a risk of loss if that risk of loss is specifically listed (e.g., hurricane, earthquake,

H1N1). Most property policies sold in the United States, however, including those sold by

Defendant, are all-risk property damage policies. These types of policies cover all risks of loss

except for risks that are expressly and specifically excluded. In the Special Property Coverage

Form provided to Plaintiff, under the heading “Covered Causes of Loss,” Defendant agreed to pay

for all risk of direct physical loss unless the loss is excluded or limited by the Special Property

Coverage Form.

       19.     In the Special Property Coverage Form, Defendant did not exclude or limit

coverage for losses from viruses.

       20.     Losses due to COVID-19 are a Covered Cause of Loss under the Defendant’s

insurance policies with the Special Property Coverage Form.

       21.     In the Special Property Coverage Form, Defendant agreed to pay for its insureds’

actual loss of Business Income sustained due to the necessary suspension of its operations during

the “period of restoration” caused by direct physical loss or damage. A “partial slowdown or

complete cessation” of business activities at the Covered Property is a “suspension” under the

policy, for which Defendant agreed to pay for loss of Business Income during the “period of

restoration” that occurs within 12 consecutive months after the date of direct physical loss or

damage.

       22.     “Business Income” means the net income (or loss) before tax that Plaintiff would

have earned if no physical loss or damage had occurred.

       23.     The presence of virus or disease can constitute physical damage to property, as the

insurance industry has recognized since at least 2006. When preparing so-called “virus” exclusions

to be placed in some policies, but not others, the insurance industry drafting arm, ISO, circulated



                                                  5
       Case 2:20-cv-00354-CG-KRS Document 1 Filed 04/20/20 Page 6 of 25



a statement to state insurance regulators that included the following:

        Disease-causing agents may render a product impure (change its quality or
        substance), or enable the spread of disease by their presence on interior building
        surfaces or the surfaces of personal property. When disease-causing viral or
        bacterial contamination occurs, potential claims involve the cost of replacement of
        property (for example, the milk), cost of decontamination (for example, interior
        building surfaces), and business interruption (time element) losses. Although
        building and personal property could arguably become contaminated (often
        temporarily) by such viruses and bacteria, the nature of the property itself would
        have a bearing on whether there is actual property damage. An allegation of
        property damage may be a point of disagreement in a particular case.

        24.     In the Special Property Coverage Form, Defendant also agreed to pay necessary

Extra Expense that its insureds incur during the “period of restoration” that the insureds would not

have incurred if there had been no direct physical loss or damage to the Covered Property.

        25.     “Extra Expense” means expenses “to avoid or minimize the ‘suspension’ of

business and to continue ‘operations,’ ” and to repair or replace property.

        26.     Defendant also agreed to “pay for the actual loss of Business Income” that Plaintiff

sustains and any Extra Expense caused by action of civil authority that prohibits access to the

Covered Property when a Covered Cause of Loss causes damage to property other than the

Covered Property and the civil authority prohibits access to the property and its surrounding area

and takes such action in response to dangerous physical conditions.

        27.     Defendant’s Special Property Coverage Form, under a section entitled “Duties in

the Event of Loss or Damage” mandates that Defendant’s insured “must see that the following are

done in the event of loss . . . [t]ake all reasonable steps to protect the Covered Property from further

damage, and keep a record of your expenses necessary to protect the Covered Property, for

consideration in the settlement of the claim.” This type of coverage has historically been known

as “sue and labor” coverage or a “sue and labor” provision, and property policies have long

provided coverage for these types of expenses.

                                                   6
        Case 2:20-cv-00354-CG-KRS Document 1 Filed 04/20/20 Page 7 of 25



        28.    Losses caused by COVID-19 and the related orders issued by local, state, and

federal authorities triggered the Business Income, Extra Expense, Civil Authority, and Sue and

Labor provisions of the Continental policy.

B. The Covered Cause of Loss

        29.    The presence of COVID-19 has caused civil authorities throughout the country to

issue orders requiring the suspension of business at a wide range of establishments, including civil

authorities with jurisdiction over Plaintiff’s business (the “Closure Orders”).

        30.    On March 11, 2020, New Mexico Governor Michelle Lujan Grisham issued

Executive Order 2020-04, “Order Declaring a State of Public Health Emergency and Invoking the

Powers Provided by All the Hazard Emergency Management Act and the Emergency Licensing

Act.”

        31.    The purpose of Executive Order 2020-04 was to minimize the spread of COVID-

19 pandemic and to minimize the attendant physical and economic harms. This order further

proclaimed a public health emergency.

        32.    On March 12, Kathyleen Kunkel, the Secretary of the State of New Mexico’s

Department of Health, limited public gathering of more than 100 people in order to protect the

health, safety, and wellbeing of residents of the State of New Mexico from COVID-19.

        33.    On March 24, 2020, Secretary Kunkel, prohibited public gatherings of more than 5

people. Under the order, restaurants like Plaintiff’s and other places of public accommodation were

prohibited from opening to the public for on-site consumption and were to remain closed for the

duration of Executive Order 2020-04. The order was later extended through April 30, 2020.

        34.    On April 6, 2020, Governor Lujan Grisham issued Executive Order 2020-022, in

which extended the declared public health emergency until May 1, 2020.



                                                 7
       Case 2:20-cv-00354-CG-KRS Document 1 Filed 04/20/20 Page 8 of 25



C. The Impact of COVID-19 and the Closure Orders

        35.      The presence of COVID-19 caused “direct physical loss of or damage to” each

“Covered Property” under the Plaintiff’s policy and the policies of the other Class members by

denying use of and damaging the Covered Property and by causing a necessary suspension of

operations during a period of restoration.

        36.      The Closure Orders prohibited access to Plaintiff’s and the other Class members’

Covered Property, and the area immediately surrounding Covered Property, in response to

dangerous physical conditions resulting from a Covered Cause of Loss.

        37.      As a result of the presence of COVID-19 and the Closure Orders, Plaintiff and the

other Class members lost Business Income and incurred Extra Expense.

        38.      On or about March 18, 2020, Plaintiff submitted a claim of loss to Defendant under

Plaintiff’s policy.

        39.      On April 14, 2020, Defendant denied Plaintiff’s claims.

        40.      Defendant has, on a widescale basis with many if not all of its insureds, refused to

provide Business Income, Extra Expense, Civil Authority, and Sue and Labor coverage due to

COVID-19 and the resultant executive orders by civil authorities that have required the suspension

of business.

                               V. CLASS ACTION ALLEGATIONS

        41.      Plaintiff brings this action pursuant to Rules 23(a), 23(b)(1), 23(b)(2), 23(b)(3), and

23(c)(4) of the Federal Rules of Civil Procedure, individually and on behalf of all others similarly

situated.

        42.      Plaintiff seeks to represent nationwide classes defined as:

              a. All persons and entities that: (a) had Business Income coverage under a property



                                                   8
Case 2:20-cv-00354-CG-KRS Document 1 Filed 04/20/20 Page 9 of 25



      insurance policy issued by Defendant; (b) suffered a suspension of business related

      to COVID-19, at the premises covered by their Continental property insurance

      policy; (c) made a claim under their property insurance policy issued by Defendant;

      and (d) were denied Business Income coverage by Defendant for the suspension of

      business resulting from the presence or threat of COVID-19 (the “Business Income

      Breach Class”).

   b. All persons and entities that: (a) had Civil Authority coverage under a property

      insurance policy issued by Defendant; (b) suffered loss of Business Income and/or

      Extra Expense caused by action of a civil authority; (c) made a claim under their

      property insurance policy issued by Defendant; and (d) were denied Civil Authority

      coverage by Defendant for the loss of Business Income and/or Extra Expense

      caused by a Closure Order (the “Civil Authority Breach Class”).

   c. All persons and entities that: (a) had Extra Expense coverage under a property

      insurance policy issued by Defendant; (b) sought to minimize the suspension of

      business in connection with COVID-19 at the premises covered by their

      Continental property insurance policy; (c) made a claim under their property

      insurance policy issued by Defendant; and (d) were denied Extra Expense coverage

      by Defendant despite their efforts to minimize the suspension of business caused

      by COVID-19 (the “Extra Expense Breach Class”).

   d. All persons and entities that: (a) had a Sue and Labor provision under a property

      insurance policy issued by Defendant; (b) sought to prevent property damage

      caused by COVID-19 by suspending or reducing business operations, at the

      premises covered by their Continental property insurance policy; (c) made a claim



                                       9
      Case 2:20-cv-00354-CG-KRS Document 1 Filed 04/20/20 Page 10 of 25



                under their property insurance policy issued by Defendant; and (d) were denied Sue

                and Labor coverage by Defendant in connection with the suspension of business

                caused by COVID-19 (the “Sue and Labor Breach Class”).

             e. All persons and entities with Business Income coverage under a property insurance

                policy issued by Defendant that suffered a suspension of business due to COVID-

                19 at the premises covered by the business income coverage (the “Business Income

                Declaratory Judgment Class”).

             f. All persons and entities with Civil Authority coverage under a property insurance

                policy issued by Defendant that suffered loss of Business Income and/or Extra

                Expense caused by a Closure Order (the “Civil Authority Declaratory Judgment

                Class”).

             g. All persons and entities with Extra Expense coverage under a property insurance

                policy issued by Defendant that sought to minimize the suspension of business in

                connection with COVID-19 at the premises covered by their Continental property

                insurance policy (the “Extra Expense Declaratory Judgment Class”).

             h. All persons and entities with a Sue and Labor provision under a property insurance

                policy issued by Defendant that sought to prevent property damage caused by

                COVID-19 by suspending or reducing business operations, at the premises covered

                by their Continental property insurance policy (the “Sue and Labor Declaratory

                Judgment Class”).

       43.      Excluded from each defined Class is Defendant and any of its members, affiliates,

parents, subsidiaries, officers, directors, employees, successors, or assigns; governmental entities;

and the Court staff assigned to this case and their immediate family members. Plaintiff reserves



                                                 10
       Case 2:20-cv-00354-CG-KRS Document 1 Filed 04/20/20 Page 11 of 25



the right to modify or amend each of the Class definitions, as appropriate, during the course of this

litigation.

        44.      This action has been brought and may properly be maintained on behalf of each

Class proposed herein under the criteria of Rule 23 of the Federal Rules of Civil Procedure.

        45.      Numerosity—Federal Rule of Civil Procedure 23(a)(1). The members of each

defined Class are so numerous that individual joinder of all Class members is impracticable. While

Plaintiff is informed and believe that there are thousands of members of each Class, the precise

number of Class members is unknown to Plaintiff but may be ascertained from Defendant’s books

and records. Class members may be notified of the pendency of this action by recognized, Court-

approved notice dissemination methods, which may include U.S. Mail, electronic mail, internet

postings, and/or published notice.

        46.       Commonality and Predominance—Federal Rule of Civil Procedure 23(a)(2)

and 23(b)(3). This action involves common questions of law and fact, which predominate over

any questions affecting only individual Class members, including, without limitation:

              a. whether Defendant issued all-risk policies to the members of the Class in exchange

                 for payment of premiums by the Class members;

              b. whether the Class suffered a covered loss based on the common policies issued to

                 members of the Class;

              c. whether Defendant wrongfully denied all claims based on COVID-19;

              d. whether Defendant’s Business Income coverage applies to a suspension of business

                 caused by COVID-19;

              e. whether Defendant’s Civil Authority coverage applies to a loss of Business Income

                 caused by the orders of state governors requiring the suspension of business as a



                                                 11
      Case 2:20-cv-00354-CG-KRS Document 1 Filed 04/20/20 Page 12 of 25



                result of COVID-19;

             f. whether Defendant’s Extra Expense coverage applies to efforts to minimize a loss

                caused by COVID-19;

             g. whether Defendant’s Sue and Labor provision applies to require Defendant to pay

                for efforts to reduce damage caused by COVID-19;

             h. whether Defendant has breached its contracts of insurance through a blanket denial

                of all claims based on business interruption, income loss, or closures related to

                COVID-19 and the related closures; and

             i. whether Plaintiff and the Class are entitled to an award of reasonable attorney fees,

                interest and costs.

       47.      Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s claims are

typical of the other Class members’ claims because Plaintiff and the other Class members are all

similarly affected by Defendant’s refusal to pay under its Business Income, Civil Authority, Extra

Expense, and Sue and Labor coverages. Plaintiff’s claims are based upon the same legal theories

as those of the other Class members. Plaintiff and the other Class members sustained damages as

a direct and proximate result of the same wrongful practices in which Defendant engaged.

       48.      Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).

Plaintiff is an adequate Class representative because its interests do not conflict with the interests

of the other Class members it seeks to represent. Plaintiff has retained counsel competent and

experienced in complex litigation, including cases similar to this one where insurers breached

contracts with their insured by failing to pay the amounts owed under their policy, and Plaintiff

intends to prosecute this action vigorously. The interests of the above-defined Classes will be fairly

and adequately protected by Plaintiff and its counsel.



                                                  12
       Case 2:20-cv-00354-CG-KRS Document 1 Filed 04/20/20 Page 13 of 25



       49.     Inconsistent or Varying Adjudications and the Risk of Impediments to Other

Class Members’ Interests—Federal Rule of Civil Procedure 23(b)(1). Plaintiff seeks class-

wide adjudication as to the interpretation, and resultant scope, of Defendant’s Business Income,

Civil Authority, Extra Expense, and Sue and Labor coverages. The prosecution of separate actions

by individual members of the Classes would create an immediate risk of inconsistent or varying

adjudications that would establish incompatible standards of conduct for the Defendant. Moreover,

the adjudications sought by Plaintiff could, as a practical matter, substantially impair or impede

the ability of other Class members, who are not parties to this action, to protect their interests.

       50.     Declaratory and Injunctive Relief—Federal Rule of Civil Procedure 23(b)(2).

Defendant acted or refused to act on grounds generally applicable to Plaintiff and the other Class

members, thereby making appropriate final injunctive relief and declaratory relief, as described

below, with respect to the Class members.

       51.     Superiority—Federal Rule of Civil Procedure 23(b)(3). A class action is

superior to any other available means for the fair and efficient adjudication of this controversy,

and no unusual difficulties are likely to be encountered in the management of this class action.

Individualized litigation creates a potential for inconsistent or contradictory judgments and

increases the delay and expense to all parties and the court system. By contrast, the class action

device presents far fewer management difficulties, and provides the benefits of single adjudication,

economy of scale, and comprehensive supervision by a single court.

                                   VI. CLAIMS FOR RELIEF

       COUNT I: BREACH OF CONTRACT – BUSINESS INCOME COVERAGE
           (Claim Brought on Behalf of the Business Income Breach Class)

       52.     Plaintiff repeats and realleges Paragraphs 1–51 as if fully set forth herein.

       53.     Plaintiff brings this Count individually and on behalf of the other members of the

                                                  13
      Case 2:20-cv-00354-CG-KRS Document 1 Filed 04/20/20 Page 14 of 25



Business Income Breach Class.

       54.     Plaintiff’s Continental policy, as well as those of the other Business Income Breach

Class members, are contracts under which Defendant was paid premiums in exchange for its

promise to pay Plaintiff and the other Business Income Breach Class members’ losses for claims

covered by the policy.

       55.      In the Special Property Coverage Form, Defendant agreed to pay for its insureds’

actual loss of Business Income sustained due to the necessary suspension of its operations during

the “period of restoration.”

       56.     A “partial slowdown or complete cessation” of business activities at the Covered

Property is a “suspension” under the policy, for which Defendant agreed to pay for loss of Business

Income during the “period of restoration” “that occurs within 12 consecutive months after the date

of direct physical loss or damage.”

       57.     “Business Income” means net income (or loss) before tax that Plaintiff and the other

Business Income Breach Class members would have earned “if no physical loss or damage had

occurred.”

       58.     COVID-19 caused direct physical loss and damage to Plaintiff’s and the other

Business Income Breach Class members’ Covered Properties, requiring suspension of operations

at the Covered Properties. Losses caused by COVID-19 thus triggered the Business Income

provision of Plaintiff and the other Business Income Breach Class members’ Continental policies.

       59.     Plaintiff and the other Business Income Breach Class members have complied with

all applicable provisions of their policies and/or those provisions have been waived by Defendant

or Defendant is estopped from asserting them, and yet Defendant has abrogated its insurance

coverage obligations pursuant to the Policies’ clear and unambiguous terms.



                                                14
       Case 2:20-cv-00354-CG-KRS Document 1 Filed 04/20/20 Page 15 of 25



       60.     By denying coverage for any Business Income losses incurred by Plaintiff and the

other Business Income Breach Class members in connection with the COVID-19 pandemic,

Defendant has breached its coverage obligations under the Policies.

       61.     As a result of Defendant’s breaches of the Policies, Plaintiff and the other Business

Income Breach Class members have sustained substantial damages for which Defendant is liable

in an amount to be established at trial.

       COUNT II: BREACH OF CONTRACT – CIVIL AUTHORITY COVERAGE
            (Claim Brought on Behalf of the Civil Authority Breach Class)

       62.     Plaintiff repeats and realleges Paragraphs 1–51 as if fully set forth herein.

       63.     Plaintiff brings this Count individually and on behalf of the other members of the

Civil Authority Breach Class.

       64.     Plaintiff’s Continental policy, as well as those of the other Civil Authority Breach

Class members, are contracts under which Defendant was paid premiums in exchange for its

promise to pay Plaintiff’s and the other Civil Authority Breach Class members’ losses for claims

covered by the policy.

       65.     Defendant promised to “pay for the actual loss of Business Income” sustained “and

any Extra Expense caused by action of civil authority that prohibit access to” the Covered Property

when a Covered Cause of Loss causes damage to property other than the Covered Property and

the civil authority takes its action “in response to dangerous physical conditions.”

       66.     The Closure Orders triggered the Civil Authority provision under Plaintiff’s and

the other members of the Civil Authority Breach Class’s Continental insurance policies.

       67.     Plaintiff and the other members of the Civil Authority Breach Class have complied

with all applicable provisions of the Policies, and/or those provisions have been waived by

Defendant or Defendant is estopped from asserting them, and yet Defendant has abrogated its

                                                 15
       Case 2:20-cv-00354-CG-KRS Document 1 Filed 04/20/20 Page 16 of 25



insurance coverage obligations pursuant to the Policies’ clear and unambiguous terms.

       68.     By denying coverage for any business losses incurred by Plaintiff and other

members of the Civil Authority Breach Class in connection with the Closure Orders and the

COVID-19 pandemic, Defendant has breached its coverage obligations under the Policies.

       69.     As a result of Defendant’s breaches of the Policies, Plaintiff and the other members

of the Civil Authority Breach Class have sustained substantial damages for which Defendant is

liable in an amount to be established at trial.

        COUNT III: BREACH OF CONTRACT – EXTRA EXPENSE COVERAGE
            (Claim Brought on Behalf of the Extra Expense Breach Class)

       70.     Plaintiff repeats and realleges Paragraphs 1–51 as if fully set forth herein.

       71.     Plaintiff brings this Count individually and on behalf of the other members of the

Extra Expense Breach Class.

       72.     Plaintiff’s Continental insurance policy, as well as those of the other Extra Expense

Breach Class members, are contracts under which Defendant was paid premiums in exchange for

its promise to pay Plaintiff and the other Extra Expense Breach Class members’ losses for claims

covered by the policy.

       73.     In the Special Property Coverage Form, Defendant agreed to pay necessary Extra

Expense that its insureds incur during the “period of restoration” that the insureds would not have

incurred if there had been no direct physical loss or damage to the Covered Property.

       74.      “Extra Expense” means expenses “to avoid or minimize the suspension of business

and to continue ‘operations,’” and also includes expenses “to repair or replace property.”

       75.     Due to COVID-19 and the Closure Orders, Plaintiff and the other members of the

Extra Expense Breach Class incurred Extra Expense at Covered Property.

       76.     Plaintiff and the other members of the Extra Expense Breach Class have complied

                                                  16
       Case 2:20-cv-00354-CG-KRS Document 1 Filed 04/20/20 Page 17 of 25



with all applicable provisions of the Policies and/or those provisions have been waived by

Defendant or Defendant is estopped from asserting them, and yet Defendant has abrogated its

insurance coverage obligations pursuant to the Policies’ clear and unambiguous terms.

       77.     By denying coverage for any business losses incurred by Plaintiff and the other

members of the Extra Expense Breach Class in connection with the Closure Orders and the

COVID-19 pandemic, Defendant has breached its coverage obligations under the Policies.

       78.     As a result of Defendant’s breaches of the Policies, Plaintiff and the other members

of the Extra Expense Breach Class have sustained substantial damages for which Defendant is

liable in an amount to be established at trial.

        COUNT IV: BREACH OF CONTRACT – SUE AND LABOR COVERAGE
            (Claim Brought on Behalf of the Sue and Labor Breach Class)

       79.     Plaintiff repeats and realleges Paragraphs 1–51 as if fully set forth herein.

       80.     Plaintiff brings this Count individually and on behalf of the other members of the

Sue and Labor Breach Class.

       81.     Plaintiff’s Continental policy, as well as those of the other Sue and Labor Breach

Class members, are contracts under which Defendant was paid premiums in exchange for its

promise to pay Plaintiff and the other Sue and Labor Breach Class members’ losses for claims

covered by the policy.

       82.     In the Special Property Coverage Form, Defendant agreed to give due consideration

in settlement of a claim to expenses incurred in taking all reasonable steps to protect Covered

Property from further damage.

       83.     In complying with the Closure Orders and otherwise suspending or limiting

operations, Plaintiff and other members of the Sue and Labor Breach Class incurred expenses in

connection with reasonable steps to protect Covered Property.

                                                  17
      Case 2:20-cv-00354-CG-KRS Document 1 Filed 04/20/20 Page 18 of 25



       84.     Plaintiff and the other members of the Sue and Labor Breach Class have complied

with all applicable provisions of the policy and/or those provisions have been waived by

Defendant, or Defendant is estopped from asserting them, and yet Defendant has abrogated its

insurance coverage obligations pursuant to the policies’ clear and unambiguous terms.

       85.     By denying coverage for any Sue and Labor expenses incurred by Plaintiff and the

other members of the Sue and Labor Breach Class in connection with the Closure Orders and the

COVID-19 pandemic, Defendant has breached its coverage obligations under the Policies.

       86.     85. As a result of Defendant’s breaches of the policies, Plaintiff and the other

members of the Sue and Labor Breach Class have sustained substantial damages for which

Defendant is liable in an amount to be established at trial.

    COUNT V: DECLARATORY JUDGMENT – BUSINESS INCOME COVERAGE
     (Claim Brought on Behalf of the Business Income Declaratory Judgment Class)

       87.     Plaintiff repeats and realleges Paragraphs 1–51 as if fully set forth herein.

       88.     Plaintiff brings this Count individually and on behalf of the other members of the

Business Income Declaratory Judgment Class.

       89.     Plaintiff’s Continental policy, as well as those of the other Business Income

Declaratory Judgment Class members, are contracts under which Defendant was paid premiums

in exchange for its promise to pay Plaintiff and the other Business Income Declaratory Judgment

Class members’ losses for claims covered by the Policy.

       90.     Plaintiff and the other Business Income Declaratory Judgment Class members have

complied with all applicable provisions of the Policies and/or those provisions have been waived

by Defendant or Defendant is estopped from asserting them, and yet Defendant has abrogated its

insurance coverage obligations pursuant to the Policies’ clear and unambiguous terms and has

wrongfully and illegally refused to provide coverage to which Plaintiff is entitled.

                                                 18
      Case 2:20-cv-00354-CG-KRS Document 1 Filed 04/20/20 Page 19 of 25



       91.      Defendant has denied claims related to COVID-19 on a uniform and class wide

basis, without individual bases or investigations, such that the Court can render declaratory

judgment irrespective of whether members of the Class have filed a claim.

       92.      An actual case or controversy exists regarding Plaintiff’s and the other Business

Income Declaratory Judgment Class members’ rights and Defendant’s obligations under the

Policies to reimburse Plaintiff for the full amount of Business Income losses incurred by Plaintiff

and the other Business Income Declaratory Judgment Class members in connection with

suspension of their businesses stemming from the COVID-19 pandemic.

       93.      Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Business Income Declaratory

Judgment Class members seek a declaratory judgment from this Court declaring the following:

             a. Plaintiff’s and the other Business Income Declaratory Judgment Class members’

                Business Income losses incurred in connection with the Closure Orders and the

                necessary interruption of their businesses stemming from the COVID-19 pandemic

                are insured losses under their Policies; and

             b. Defendant is obligated to pay Plaintiff and the other Business Income Declaratory

                Judgment Class members for the full amount of the Business Income losses

                incurred and to be incurred in connection with the Closure Orders during the period

                of restoration and the necessary interruption of their businesses stemming from the

                COVID-19 pandemic.

    COUNT VI: DECLARATORY JUDGMENT – CIVIL AUTHORITY COVERAGE
      (Claim Brought on Behalf of the Civil Authority Declaratory Judgment Class)

       94.      Plaintiff repeats and realleges Paragraphs 1–51 as if fully set forth herein.

       95.      Plaintiff brings this Count individually and on behalf of the other members of the

Civil Authority Declaratory Judgment Class.

                                                  19
      Case 2:20-cv-00354-CG-KRS Document 1 Filed 04/20/20 Page 20 of 25



       96.      Plaintiff’s Continental policy, as well as those of the other Civil Authority

Declaratory Judgment Class members, are contracts under which Defendant was paid premiums

in exchange for its promise to pay Plaintiff and the other Civil Authority Declaratory Judgment

Class members’ losses for claims covered by the Policy.

       97.      Plaintiff and the other Civil Authority Declaratory Judgment Class members have

complied with all applicable provisions of the Policies and/or those provisions have been waived

by Defendant or Defendant is estopped from asserting them, and yet Defendant has abrogated its

insurance coverage obligations pursuant to the Policies’ clear and unambiguous terms and has

wrongfully and illegally refused to provide coverage to which Plaintiff is entitled.

       98.      Defendant has denied claims related to COVID-19 on a uniform and class wide

basis, without individual bases or investigations, such that the Court can render declaratory

judgment irrespective of whether members of the Class have filed a claim.

       99.      An actual case or controversy exists regarding Plaintiff’s and the other Civil

Authority Declaratory Judgment Class members’ rights and Defendant’s obligations under the

Policies to reimburse Plaintiff and the other Civil Authority Declaratory Judgment Class members

for the full amount of covered Civil Authority losses incurred by Plaintiff and the other Civil

Authority Declaratory Judgment Class members in connection with Closure Orders and the

necessary interruption of their businesses stemming from the COVID-19 pandemic.

       100.     Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Civil Authority Declaratory

Judgment        Class    members       seek      a     declaratory     judgment        from   this

Court declaring the following:

             a. Plaintiff’s and the other Civil Authority Declaratory Judgment Class members’

                Civil Authority losses incurred in connection with the Closure Orders and the



                                                20
      Case 2:20-cv-00354-CG-KRS Document 1 Filed 04/20/20 Page 21 of 25



               necessary interruption of their businesses stemming from the COVID-19 pandemic

               are insured losses under their Policies; and

           b. Defendant is obligated to pay Plaintiff and the other Civil Authority Declaratory

               Judgment Class members the full amount of the Civil Authority losses incurred and

               to be incurred in connection with the covered losses related to the Closure Orders

               and the necessary interruption of their businesses stemming from the COVID-19

               pandemic

    COUNT VII: DECLARATORY JUDGMENT – EXTRA EXPENSE COVERAGE
     (Claim Brought on Behalf of the Extra Expense Declaratory Judgment Class)

       101.    Plaintiff repeats and realleges Paragraphs 1–51 as if fully set forth herein.

       102.    Plaintiff brings this Count individually and on behalf of the other members of the

Extra Expense Declaratory Judgment Class.

       103.    Plaintiff’s Continental insurance policy, as well as those of the other Extra Expense

Declaratory Judgment Class members, are contracts under which Defendant was paid premiums

in exchange for its promise to pay Plaintiff and the other Extra Expense Declaratory Judgment

Class members’ losses for claims covered by the Policy.

       104.    Plaintiff and the other Extra Expense Declaratory Judgment Class members have

complied with all applicable provisions of the Policies and/or those provisions have been waived

by Defendant or Defendant is estopped from asserting them, and yet Defendant has abrogated its

insurance coverage obligations pursuant to the Policies’ clear and unambiguous terms and has

wrongfully and illegally refused to provide coverage to which Plaintiff is entitled.

       105.    Defendant has denied claims related to COVID-19 on a uniform and class wide

basis, without individual bases or investigations, such that the Court can render declaratory

judgment irrespective of whether members of the Class have filed a claim.

                                                 21
      Case 2:20-cv-00354-CG-KRS Document 1 Filed 04/20/20 Page 22 of 25



       106.    An actual case or controversy exists regarding Plaintiff’s and the other Extra

Expense Declaratory Judgment Class members’ rights and Defendant’s obligations under the

Policies to reimburse Plaintiff and the other Extra Expense Declaratory Judgment Class members

for the full amount of Extra Expense losses incurred by Plaintiff in connection with Closure Orders

and the necessary interruption of their businesses stemming from the COVID-19 pandemic.

       107.    Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Extra Expense Declaratory

Judgment Class members seek a declaratory judgment from this Court declaring the following:

           a. Plaintiff’s and the other Extra Expense Declaratory Judgment Class members’

               Extra Expense losses incurred in connection with the Closure Orders and the

               necessary interruption of their businesses stemming from the COVID-19 pandemic

               are insured losses under their Policies; and

           b. Defendant is obligated to pay Plaintiff and the other Extra Expense Declaratory

               Judgment Class members for the full amount of the Extra Expense losses incurred

               and to be incurred in connection with the covered losses related to the Closure

               Orders during the period of restoration and the necessary interruption of their

               businesses stemming from the COVID-19 pandemic.

    COUNT VIII: DECLARATORY JUDGMENT – SUE AND LABOR COVERAGE
      (Claim Brought on Behalf of the Sue and Labor Declaratory Judgment Class)

       108.    Plaintiff repeats and realleges Paragraphs 1–51 as if fully set forth herein.

       109.    Plaintiff brings this Count individually and on behalf of the other members of the

Sue and Labor Declaratory Judgment Class.

       110.    Plaintiff’s Continental insurance policy, as well as those of the other Sue and Labor

Declaratory Judgment Class members, are contracts under which Defendant was paid premiums

in exchange for its promise to pay Plaintiff and the other Sue and Labor Declaratory Judgment

                                                 22
      Case 2:20-cv-00354-CG-KRS Document 1 Filed 04/20/20 Page 23 of 25



Class members’ reasonably incurred expenses to protect Covered Property.

       111.    Plaintiff and the other Sue and Labor Declaratory Judgment Class members have

complied with all applicable provisions of the policies and/or those provisions have been waived

by Defendant, or Defendant is estopped from asserting them, and yet Defendant has abrogated its

insurance coverage obligations pursuant to the policies’ clear and unambiguous terms and has

wrongfully and illegally refused to provide coverage to which Plaintiff is entitled.

       112.    Defendant has denied claims related to COVID-19 on a uniform and class wide

basis, without individual bases or investigations, such that the Court can render declaratory

judgment irrespective of whether members of the Class have filed a claim.

       113.    An actual case or controversy exists regarding Plaintiff and the other Sue and Labor

Declaratory Judgment Class members’ rights and Defendant’s obligations under the policies to

reimburse Plaintiff and the other Sue and Labor Declaratory Judgment Class members for the full

amount Plaintiffs and the other members of the Sue and Labor Declaratory Judgment Class

reasonably incurred to protect Covered Property from further damage by COVID-19.

       114.    Pursuant to 28 U.S.C. § 2201, Plaintiff and the other Sue and Labor Declaratory

Judgment Class members seek a declaratory judgment from this Court declaring the following:

           a. Plaintiff and the other Sue and Labor Declaratory Judgment Class members

               reasonably incurred expenses to protect Covered Property from further damage by

               COVID-19 are insured losses under their policies; and

           b. Defendant is obligated to pay Plaintiff and the other Sue and Labor Declaratory

               Judgment Class members for the full amount of the expenses they reasonably

               incurred to protect Covered Property from further damage by COVID-19.




                                                23
      Case 2:20-cv-00354-CG-KRS Document 1 Filed 04/20/20 Page 24 of 25



                                     IX. REQUEST FOR RELIEF

       115.    WHEREFORE, Plaintiff, individually and on behalf of the other Class members,

respectfully requests that the Court enter judgment in their favor and against Defendant as follows:

           a. Entering an order certifying the proposed nationwide Classes, as requested herein,

               designating Plaintiff as Class representatives, and appointing Plaintiff’s

               undersigned attorneys as Counsel for the Classes;

           b. Entering judgment in favor of Plaintiff and the members of the Business Income

               Breach Class, the Civil Authority Breach Class, and the Extra Expense Breach

               Class, and awarding damages for breach of contract in an amount to be determined

               at trial;

           c. Entering declaratory judgments in favor of Plaintiff and the members of the

               Business Income Declaratory Judgment Class, the Civil Authority Declaratory

               Judgment Class, and the Extra Expense Declaratory Judgment Class as follows:

                    i. Business Income, Civil Authority, Contamination, Extra Expense, and Sue

                           and Labor losses incurred in connection with the Closure Orders and the

                           necessary interruption of their businesses stemming from the COVID-19

                           pandemic are insured losses under their Policies; and

                   ii. Defendant is obligated to pay for the full amount of the Business Income,

                           Civil Authority, and Extra Expense losses incurred and to be incurred

                           related to COVID-19, the Closure Orders, and the necessary interruption of

                           their businesses stemming from the COVID-19 pandemic;

           d. Ordering Defendant to pay both pre- and post-judgment interest on any amounts;

           e. Ordering Defendant to pay attorneys’ fees and costs of suit; and



                                                    24
      Case 2:20-cv-00354-CG-KRS Document 1 Filed 04/20/20 Page 25 of 25



          f. Ordering such other and further relief as may be just and proper.

                                     X. JURY DEMAND

       116.   Plaintiff hereby demands a trial by jury on all claims so triable.

Dated: April 20, 2020

                                             Respectfully submitted,

                                             DURHAM, PITTARD & SPALDING, LLP


                                             /s/Justin R. Kaufman
                                             Justin R. Kaufman
                                             Rosalind B. Bienvenu
                                             Caren I. Friedman
                                             505 Cerrillos Road, Suite A209
                                             Santa Fe, New Mexico 87501
                                             Telephone:     (505) 986-0600
                                             Facsimile:     (505) 986-0632
                                             jkaufman@dpslawgroup.com
                                             rbienvenu@dpslawgroup.com
                                             cfriedman@dpslawgroup.com

                                             Robert E. Ammons (pro hac vice pending)
                                             Patrick A. Luff (pro hac vice pending)
                                             Miriah A. Soliz (pro hac vice pending)
                                             THE AMMONS LAW FIRM, LLP
                                             3700 Montrose Blvd.
                                             Houston, Texas 77006
                                             Telephone:     (713) 523-1606
                                             Facsimile:     (713) 523-4159
                                             rob@ammonslaw.com
                                             patrick.luff@ammonslaw.com
                                             miriah@ammonslaw.com

                                             Counsel for Plaintiffs and the Proposed Classes




                                               25
